Case 1:20-cv-03654-GBD Document 36

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LANA BUSIGNANI,

Plaintiff,
-against-

ORDER

IPSOS-INSIGHT, LLC, as successor-in-interest to
IPSOS-ASI, LLC, a Delaware limited liability : 20 Civ. 3654 (GBD)
company, et al.,

Defendants.

GEORGE B. DANIELS, District Judge:
The status conference scheduled to occur on January 26, 2021 at 9:45 a.m. is hereby
cancelled. The final pretrial conference scheduled to occur on March 30, 2021 at 9:45 a.m. is

converted to a status conference.

Dated: January 25, 2021
New York, New York

 

SO ORDERED.
Gury. 8 Doras.
GEORGY B. DANIELS

UNITED STATES DISTRICT JUDGE

 

we

 
